2DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on June 3, 2022.  As directed by the amendment: claims 1-5, 11-13, and 16 have been amended; and claims 6-10, 14, and 15 have been canceled.  Thus, claims 1-5, 11-13, 16, and 17 are presently pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, no English language translation of the priority document has been received in the application.

Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 2 show(s) modified forms of construction in the same view.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 7 line 19 reads “head 5could,” but is suggested to read --head 5 could-- to correct a typographical error.
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities:
The Examiner notes that all the pages of the claim set, at present, include extraneous text in the footer which should be removed.
Claim 11 line 2 reads “bank possesses a top side,” but is suggested to read --bank which possesses a top side-- for grammatical flow.
Claim 11 line 3 reads “a connecting interface, configured,” but is suggested to read --a connecting interface configured-- for grammatical correctness.
Claim 11 lines 10-11 read “output module is composed of,” but is suggested to read --output module comprising-- to conform to current US practice.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention. 
Regarding claim 11, line 8 recites the limitation “respectively,” which renders the claim unclear.  It is unclear how the term “respectively” modifies the connection of the control module with the connecting interface and the touch switch.  The Examiner suggests amending the claim to read --and is connected to both the connecting interface and to the touch switch-- for clarity.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 4 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2014/0046127 to Topolovac et al (herein Topolovac) in view of US Pat. Pub. 2015/0265825 to Miller et al (herein Miller) and US Pat. Pub. 2015/0305969 to Giraud et al (herein Giraud).
Regarding claim 1, Topolovac discloses a beauty device (device 100, Fig. 2), comprising: a power bank (power module 120, Fig. 2), comprising: a connecting interface configured on one end of the power bank (male power port 124, Fig. 2); a touch switch (input regions 131, Para. 39, Fig. 2); a control module which is configured inside the power bank (control module 130, Fig. 2), and is connected to the connecting interface and touch switch (control regions 131 send input to control module 130 controls vibratory actuators 111, 112 through USB connection of male and female power ports 124, 114, Para. 25, Fig. 2); and a power output module (battery 121 and processor 132, Fig. 2) which is configured inside the power bank and is connected to the control module (battery 121 and processor 132 disposed within power module 120, Fig. 2, the processor 132 communicates at least with the control module 130 to control flow of energy from battery 121 to vibratory actuators 111, 112, Para. 39, Fig. 2), the power output module is composed of a power management module (processor 132, Fig. 2) and a battery module (battery 121, Fig. 2), and the power management module is connected to the battery module (processor 132 controls flow of energy from battery 121 to vibratory actuators 111, 112, Para. 33, Fig. 2), wherein the power management module is configured to offer multiple power supply specifications of different powers (processor 132 of control module 130 supplies appropriate control signals to interaction module 110 depending on which module 110 is attached, Para. 56); and a beauty instrument (interaction module 110, Fig. 2), comprising a head included with massage function (upper end of interaction module 110 opposite the female power port 114, Fig. 2, the upper end of interaction module 110 including first and second vibratory actuators 111, 112, Fig. 2) and a connecting portion opposite to the head (female power port 114, Fig. 2), the beauty instrument has a beauty function output module and is connected with both the head and the connecting portion (vibratory actuators 111, 112 are disposed within at least a part of the head and is electrically connected with the female power port 114, Fig. 2); wherein the connection portion of the beauty instrument is connected to the connecting interface of the power bank (male and female power ports 124, 114 mate together, cf. Figs. 1 and 2), and the power management module in the power output module supplies an appropriate power according to the power supply specification of the beauty instrument (power conditioning circuit of control module 130 supplies appropriate power to the interaction module 110, “wherein the male power port 124 communicates a power signal from the battery 121 and into the interaction module 110” as needed, Paras. 33-34).  
Topolovac illustrates control regions 131 on an end of the power module 120 opposite the male power port 124 (see Fig. 2); but does not show the touch switch (control regions 131) configured to the side adjacent to the connecting interface on the side of the device.  However, Topolovac also discloses that the control regions 131 can be disposed in any other way on the power module 120 (see Paras. 50-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the fig. 2 control regions of Topolovac to a different location such as a side of the power module in order to allow the control regions to be accessed by a single hand regardless of whether the interface module is used while facing up or down when being held (i.e. oriented as shown in Fig. 2 or inverted compared to Fig. 2).
Topolovac discloses the connecting portion having a metal layer (housing 113, which supports the upper portion of interaction module 110, is formed of metal, Para. 22, Fig. 2), and Topolovac further contemplates incorporation of electrodes onto the surface of interaction module 110 (Para. 19); but Topolovac, as modified above, does not disclose wherein the head is covered by a stimulating layer, and the stimulating layer is electrically connected to the connecting portion, wherein when a user's hand is contacted to the touch switch and human's body or skin is in contact with the metal layer configured on the head, the power bank and the beauty instrument form a loop by the resistance of the human's body or skin.
However, Miller teaches a combined sonic and iontophoretic skin care device (300, Fig. 3A) including wherein the head is covered by a stimulating layer (head 315 includes first electrode 330, Fig. 3A), and the stimulating layer is electrically connected to the connecting portion (body 340 further includes a control circuit 145 connected with electrode 330, Fig. 1C, note that the embodiment shown in Fig. 3A has the same internal components as the embodiment as shown in Fig. 1C), when a user's hand is contacted to the touch switch and human's body or skin is in contact with the metal layer configured on the head, the power bank and the beauty instrument form a loop by the resistance of the human's body or skin (the body 340 of the device 300 includes a second or return electrode 325 integrated into a side of a handle portion, Fig. 3A, the electrode 325 “complet[ing] the circuit through the skin of the subject holding the device 300,” Para. 75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the touch switch of modified Topolovac to be formed with a return electrode as taught by Miller in order to provide a remote location from the stimulating electrode on the skin of the user such that the circuit is properly complete (Miller Paras. 75 and 87).
Topolovac, as modified above, does not disclose wherein the stimulating head is a metal layer (work head 22 includes electrodes 47, Para. 136, Fig. 38, the electrode 47 and work head 22 being formed of metal, Para. Para. 158).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer surface of stimulating head of modified Topolovac to be formed as a metal electrode as taught by Giraud in order to “output electrical shocks or pulses to a portion of the body of the user” (Topolovac Para. 19 lines 6-8).
Regarding claim 2, the modified Topolovac discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Topolovac further discloses wherein the connecting interface of the power bank and the connecting portion of the beauty instrument are each a USB interface (male and female power ports 124, 114 are USB interfaces, Paras. 25, 30 and 34).
Regarding claim 4, the modified Topolovac discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Topolovac further discloses wherein the beauty instrument further comprises an identification module, the identification module is connected to the beauty function output module (each interaction module 110 includes a unique resistor coupled to female power port 114 for identification purposes, “the processor 132 in the power module 120 therefore preferably identifies each unique type of interaction module such that each interaction module can be properly controlled.  In one example implementation, the processor 132 reads a resistor value coupled to a pin of the female power port of an interaction module when the power and interaction modules are assembled, wherein each type of interaction module includes a resistor of a value unique amongst the set (or kit) of interaction modules,” Para. 56, Fig. 8).

Claims 3, 11, 12, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Topolovac, Miller, and Giraud, as applied to claim 1 above, and in further view of US Pat. 2006/0058714 to Rhoades et al (herein Rhoades).
Regarding claim 3, the modified Topolovac discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Topolovac discloses the battery 121 being rechargeable; but Topolovac, as modified above, does not disclose wherein the power bank further comprising a recharging interface, which is configured on the other end of the power bank, and the recharging interface is connected to the control module.
However, Rhoades teaches a cosmetic instrument with vibration (100, Fig. 4A) including wherein the power bank further comprising a recharging interface (electrical contacts on handle portion 130 configured to engage charger 410, Para. 59, Figs. 4A and 4B), which is configured on the other end of the power bank (handle portion 130 serves as a power bank, handle portion 130 containing “a power source within handle portion 130, such as batteries,” Para. 59, Fig. 3, the electrical contacts on the handle portion 130 being disposed generally opposite to head portions 120, 140 which serve as connecting interfaces, Figs. 2-4B), and the recharging interface is connected to the control module (circuit board 270 is in electrical communication with power source and charger 410, Para. 41, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle of modified Topolovac to include a charging interface opposite the interaction module as taught by Rhoades in order to facilitate charging of the battery without the need to disassemble the device while still having access to the control buttons on the side.
Regarding claim 11, claim 11 recites many of the same limitations as those recited in claims 1 and 3.  For the sake of brevity, only those new or differing limitations appearing in claim 11 will be addressed below.
Topolovac discloses a power bank (power module 120, Fig. 2) which possesses a top side (side of power module 120 including male power port 124, Fig. 2) and a bottom side (side of power module 120 opposite to the male power port 124, Fig. 2); and a plurality of beauty instruments (interaction modules 110, Figs. 2 and 8), each of which comprises a head configured as a massage head (upper end of interaction module 110 opposite the female power port 114, Fig. 2); a connecting portion opposite to the head set on the beauty instrument (female power port 114, Fig. 2), a beauty function output module, the beauty function output module is connected to the power output module (energy flows from battery 121 to vibratory actuators 111, 112, Para. 39); power is provided by the control module and the power management module to the beauty function output module (battery 121 and processor 132 disposed within power module 120, Fig. 2, the processor 132 communicates at least with the control module 130 to control flow of energy from battery 121 to vibratory actuators 111, 112, Para. 39, Fig. 2); an identification module, used to record a power specification for the beauty function output module and is configured to pair with the power management module (each interaction module 110 includes a unique resistor coupled to female power port 114 for identification purposes, Para. 56, Fig. 8); wherein, when the connecting interface of the power bank is connected to the connecting portion of the beauty instrument, the control module detects a circuit to confirm a power specification for the beauty function output module, wherein the control module controls the power specification corresponding to the beauty function output module to drive each of the beauty instruments (“the processor 132 in the power module 120 therefore preferably identifies each unique type of interaction module such that each interaction module can be properly controlled.  In one example implementation, the processor 132 reads a resistor value coupled to a pin of the female power port of an interaction module when the power and interaction modules are assembled, wherein each type of interaction module includes a resistor of a value unique amongst the set (or set) of interaction modules,” Para. 56, Fig. 8).  
Regarding claim 12, claim 12 recites essentially the same limitations as those found in claim 2.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 12.
Regarding claim 16, the modified Topolovac discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.
Topolovac further discloses wherein the power specification of each of the plurality of beauty instruments may be the same or different (“the processor 132…identifies each unique type of interaction module such that each interaction module can be properly controlled,” the control of the vibratory actuators 111, 112 may be the same or different, Para. 56, Fig. 8).

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Topolovac, Miller, and Giraud, as applied to claim 4 above, and further in view of US Pat. Pub. 2010/0301801 to Andrieu et al (herein Andrieu).
Regarding claim 5, the modified Topolovac discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.  Topolovac discloses the processor (132) detecting the specific interaction module utilizing any known hardware or software components; but Topolovac, as modified above, does not explicitly disclose wherein the identification module is a near field communication device.
However, Giraud teaches a massaging appliance (Fig. 38) including wherein the identification module is a near field communication device (drive unit 2, analogous to a power bank, includes a distinguishing means 12 that cooperates with an identification means 13 carried by massaging head 1, analogous to a beauty instrument, so that the control unit 10 knows which massaging head 1 is attached, the communication between means 12, 13 is accomplished through near field communication via radio frequency identification RFID, Para. 123).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification module of modified Topolovac to be near field communications as taught by Giraud in order to utilize a well-known communication protocol with the expected result of consistent wireless data transfer.
Topolovac, as modified above, does not disclose wherein the near field communication is a Bluetooth device.
However, Andrieu teaches a device for electrically connecting portable device (abstract) including wherein the near field communication is a Bluetooth device (as the portable device 10 and the apparatus 30 are brought into close vicinity, the identification process determines which device has been brought near in order to properly supply power thereto, Para. 31, the identification process being accomplished through Bluetooth communication, Para. 31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the RFID communication of modified Topolovac to be Bluetooth communication as taught by Andrieu in order to replace one well known wireless communication protocol (i.e. RFID) with another well-known wireless communication protocol (i.e. Bluetooth communication) with the expected result of repeatable, low energy, short range wireless communication of data.

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Topolovac, Miller, and Giraud, and Rhoades, as applied to claim 11 above, and further in view of US Pat. Pub. 2018/0168921 to Ourian (herein Ourian).
Regarding claim 13, the modified Topolovac discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.  Topolovac discloses a variety of shapes for heads on interaction modules 110 for both internal and external application of vibration (Fig. 8); but Topolovac, as modified above, does not disclose wherein the head is a T-shaped massage head, an eye massage head or an eye massage head.
However, Ourian teaches a micro-vibration apparatus (Fig. 1) including wherein the head is a T-shaped massage head (micro vibration bar 105 is T-shaped and is configured to apply vibration to the user’s skin, Para. 33, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the external head shape of modified Topolovac to be T-shaped as taught by Ourian in order to apply targeted vibrations to small areas of the user’s body (Ourian Para. 33).

Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Topolovac, Miller, and Giraud, and Rhoades, as applied to claim 11 above, and further in view of Andrieu.
Regarding claim 17, the modified Topolovac discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.  
Claim 17 recites the same limitations as claim 5 above; therefore, for the sake of brevity, the rejection will not be repeated here.

Response to Arguments
Applicant’s arguments with respect to the drawing objection of Fig. 2 have been fully considered and are persuasive.  Therefore, the objection has been withdrawn.  However, upon further consideration, a new drawing objection is made.  Specifically, the Applicant argues that Fig. 2 is not an exploded view, but is rather a schematic view showing various power supply specifications.
In view of Applicant’s explanation of Fig. 2, the Examiner has withdrawn the outstanding drawing objection.  However, Fig. 2 now stands objected to for showing modified forms of construction within the same figure.  As only one beauty instrument can be used in conjunction with the power bank at a time, the variously shaped beauty instruments are modified forms of one another and should be shown separately.
Applicant’s arguments with respect to the rejection of claims 5 and 17 under 35 U.S.C. 112(b) (see Arguments Page 10 line 27 - Page 11 line 8) have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments with respect to claim(s) 1-5, 11-13, 16, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785    

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785